ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 1 in the After Final Amendment filed August 17, 2022 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to ‘carboxyl groups’ that are subjected to active esterification  ‘to form active ester groups on said polyvalent carboxylic acid layer.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 5 of the remarks dated August 17, 2022, that Claim 1 is amended  and now recites that a carboxyl group of the polyvalent carboxylic acid layer is subjected to active esterification.
However, amended Claim 1 actually recites that ‘carboxyl groups’ are subjected to active esterification. Furthermore, Claim 1, prior to amendment, was not directed to ‘carboxyl groups’ that are subjected to active esterification  ‘to form active ester groups on said polyvalent carboxylic acid layer.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.
Applicant also argues, on page 6, that the claimed configuration of layers is not disclosed by Takashima et al because the additional antistatic layer is not between the substrate and the pressure sensitive adhesive layer.
However the layers of Claim 1 are not in any particular order, although it is recited that the amino group – containing compound layer is ‘formed on’ the resin substrate and the polyvalent carboxylic acid layer is ‘formed on’ the amino group – containing compound layer.
Applicant also argues, on page 7, that it is not understood where there would be a motivation for a skilled artisan to start from the carrier tape of Takashima et al with an aim to provide a microarray to obtain physical isolation.
However, the packaging that is taught is not a microarray, although it is microarray style. Furthermore, it is taught by Lee et al in column 3, lines 5 – 25 that isolation enables electrical isolation of contacts from one another.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782